Title: From Thomas Jefferson to Joseph Yznardi, Sr., 19 March 1802
From: Jefferson, Thomas
To: Yznardi, Joseph, Sr.


            Dear Sir
              Washington Mar. 19.
            On the 10th. inst. I wrote to you inclosing a check on the bank of the US. for D. 590.72 the amount of the bill for the last wines you were so good as to send me. not knowing whether you were in Baltimore or Philadelphia, the letter laid by me two days for enquiry, and I then inclosed it to Genl. Smith, asking him to superscribe on it the proper place. I mention this because mr Barnes informs me that by a letter of your’s on the 12th. you had not recieved mine of the 10th. this I know because it went out of my hand only on the 12th. I hope however you have now recieved it, and shall be happy to hear whether you have or not, as I know not to what place it was sent. Accept assurances of my esteem and consideration.
            Th: Jefferson
          